Loan Agreement
 
THIS LOAN AGREEMENT is made on this 6th day of June, 2010 (the “Effective Date”)
between Meridian World Trade Co. Inc. (hereinafter referred to as the “Lender”),
and Innovative Wireless Technologies, Inc. a Delaware corporation (hereinafter
referred to as the “Borrower” and together with the Lender, the “Parties”)

 
2.  SUBJECT OF THE AGREEMENT
 
2.1. Making of the Loan
 
In accordance with terms and provisions set forth herein the Lender shall make a
loan to the Borrower in US Dollars in the maximum principal amount up to USD$
100,000 (one hundred thousand) (hereinafter the “Loan”).
 
The Borrower undertakes to accept the Loan and to repay to the Lender all
received principal amount of the Loan and all accrued interest thereon within
the period of time stipulated herein.
 
2.2. Purpose of the Loan
 
The purpose of the Loan is to enable the Borrower to (i) make
investments research and development and (ii) cover legal, corporate and
marketing costs associated with advancing new technology onto the word market.
 
The Borrower undertakes to provide the Lender without delay with an appropriate
documentary confirmation of the target utilization of the Loan upon Lender’s
requests.
 
3. DRAWDOWN OF THE LOAN
 
3.1. The principal amount of the Loan referred to in Section 1.1 herein shall be
available in 2 (two) drawings of USD$ 50,000 (Fifty Thousand Dollars) each.
 
3.2. The date of the disbursement of the principal amount of the Loan or any
portion of it shall be considered the date of crediting a respective amount to
the bank account of the Borrower in an authorized bank.
 
4.COMMITMENT PERIOD AND CONDITIONS PRECEDENT
 
4.1. Commitment Period
 
The Loan will be available for the period commencing on the Effective Date and
ending on June 19, 2013 (the “Commitment Period”).
 
5. REPAYMENT AND LOAN INTEREST RATE
 
5.1. Repayment of the Loan
 
All outstanding principal and accrued and unpaid interest on such principal
amount shall be due and payable on the last day of the Commitment Period.
 
5.2. Loan Interest Rate
 
The Borrower undertakes to pay interest at a rate of 10% (Ten Percent) per annum
on the outstanding principal amount of the Loan from the date of the
disbursement of principal under the Loan until such principal amount is repaid.
Interest shall be payable quarterly in arrears in all principal outstanding
during the preceding quarter.  Interest shall be computed on the basis of a 365
day year for the actual number of days elapsed.
 

--------------------------------------------------------------------------------


 
5.3. Prepayments
 
The Borrower shall be entitled to prepay outstanding principal and any accrued
interest as any time without penalty.
 
6. PAYMENTS AND TAXATION
 
6.1. The total amount payable by the Borrower to the Lender in respect of the
Loan shall be the aggregate of the principal amount of the Loan and including
also, interest due thereon as specified in the Loan Agreement and the additional
fees, costs and charges referred to in the Loan Agreement (including costs and
charges arising by reason of any default by the Borrower).
 
6.2. All repayments and payments by the Borrower hereunder shall be made,
without set-off or counterclaim, in the currency of the Loan to such account of
the Lenders the Lender may from time to time notify to the Borrower.
 
6.3. Where any payment under the Loan Agreement falls due on a day which is not
a Business day, it shall be made on the next succeeding Business Day.
 
6.4. The Borrower shall pay all amounts of principal, interest and fees due
under this Agreement in full, free and clear of, and without deduction or
withholding for, all present and future taxes, levies, imposts, duties, fees or
other charges, now or hereafter imposed by any federal or political subdivision
thereof. If any such taxes are required by law of the Russian Federation to be
deducted or withheld from any payment under this Agreement, the Borrower shall
deduct or withhold such taxes and shall increase the amounts paid under this
Agreement so that the Lender receives when due, after deduction or withholding
for such taxes, the full amount of the payments provided for in this Agreement
which would have been received had there been no deduction or withholding.
 
6.5.The Lender and the Borrower will use all reasonable efforts to file all
necessary documents with Russian tax authorities to be granted any reduction of
taxes deducted or withheld at source, in accordance with provisions of the
Russian-Cyprus Treaty on Avoiding of Double Taxation.
 
7. LEGAL OPINION
 
Within 15 (fifteen) calendar days of the execution of this Loan Agreement the
Borrower will provide the Lender with a legal opinion issued by lawyers
competent to give such an opinion confirming, inter alia, that: the Borrower is
legally incorporated as a corporate entity, and the Borrower is legally able to
enter into and be bound by the terms of this Loan Agreement, and the persons
which signed the Loan Agreement can legally bind the Borrower.
 
8. REPRESENTATIONS AND WARRANTIES
 
The Borrower hereby represents and warrants to the Lender that:
 
8.1.  It is a legal entity duly organized and registered with power to own its
own assets, to conduct its business, to enter into the Loan Agreement and to
exercise its rights and perform its obligations and all corporate and other
action required to authorize its execution of the Loan Agreement and its
performance of its obligations has been duly taken;
 
8.2.  the claims of the Lender under the Loan Agreement will rank above the
claims of all other unsecured creditors of Borrower unless otherwise provided by
any security, bankruptcy, insolvency, liquidation or other similar laws of
general application;
 
8.3.  in any proceedings taken against Borrower in relation to the Loan
Agreement, Borrower shall not be entitled to claim for itself or any of its
assets immunity from suit, execution, attachment or other legal process and
 
8.4. The obligations of Borrower under the Loan Agreement are legal and valid
obligations binding on it in accordance with the terms thereof; and
 
8.5.  Borrower has the power to avail of the Loan and no limitation on its
borrowing powers or applicable currency control regulations will be exceeded or
breached as a result of borrowing under this Loan Agreement.
 

--------------------------------------------------------------------------------


 
The representations and warranties referred to in this Section 8 shall survive
the execution of this Loan Agreement and shall be deemed to be repeated on each
day on which the Loan remains outstanding by reference to the facts and
circumstances for the time being then pertaining.
 
9.COVENANTS
 
The Borrower hereby covenants and agrees that until all monies due to the Lender
pursuant to the Loan Agreement have been paid in full it shall:
 
9.1. carry on and conduct its business in a proper and efficient manner and
shall not make any substantial alteration in the nature of its business;
 
9.2. ensure that at all times the claims of the Lender against it rank above the
claims of all its other creditors save those whose claims are preferred by any
security, bankruptcy, insolvency, liquidation or other similar laws of general
application;
 
9.3. promptly provide to the Lender details of any litigation, arbitration or
administrative proceeding pending, or to the Borrower's knowledge, threatened
against the Borrower which could have a material adverse effect on the business,
assets or financial condition of the Borrower or on the ability of the Borrower
to perform its obligations hereunder;
 
9.4. not create any new pledge nor make any security arrangement over any of its
assets without the specific consent of the Lender.
 
10. NEGATIVE COVENANTS
 
The Borrower shall not, without the prior written consent of the Lender:
 
10.1. use the proceeds of any drawing under the Loan Agreement for any purpose
other than for the purpose stated in the Loan Agreement;
 
10.2. cease to carry on the business carried on at the date hereof or materially
alter the nature of its business or enter into any unrelated business.
 
11. DEFAULT
 
11.1. Any of the following events or circumstances shall constitute an Event of
Default hereunder:
 
 
1.
if the Borrower defaults in the repayment on the due date thereof of any amounts
due to be paid by the Borrower to the Lender pursuant to the terms of the Loan
Agreement and such default continues for a period of 90 (ninety) Business Days;

 
2.
if an application is presented or an effective resolution is passed for the
liquidation or winding-up on the Borrower other than for the purpose of a
reconstruction or amalgamation pursuant to a scheme the Lender has approved
previously;

 
3.
if any bankruptcy or other similar proceedings shall be initiated by or against
the Borrower, or an arbitration court receiver or manager shall be appointed of
the assets or undertaking of the Borrower;

 
4.
if any distress, execution of other process shall be levied or enforced or sued
out upon or against any of the assets of the Borrower and the same shall not be
removed or discharged or paid out within 30 (thirty) calendar days;

 
5.
if the Borrower shall stop or threaten to stop payment of capital or interest
under any agreement or shall cease or threaten to cease to carry on its business
or substantially the whole of its business;

 
6.
if the Borrower shall suspend payment of its debts or be deemed to be unable
under any relevant law to pay its debts;

 
7.
if the security constituted by any mortgage or charge of the Borrower shall
become enforceable and steps are taken to enforce the same or any borrowings
shall become repayable by default of the Borrower or any of its subsidiaries and
steps are taken to obtain such repayment;

 

--------------------------------------------------------------------------------


 
 
8.
if an application is made for any type of administration order to be made
against the Borrower; or

 
9.
if the Borrower fails for 30 (thirty) calendar days to perform or satisfy any
other material condition, undertaking or agreement herein stated to be performed
or satisfied by it.

 
11.2. Upon the occurrence of any Event of Default as defined in Section 13.1
above:
 
 
1.
the Lender will cease to have any obligation to provide further financing under
this Agreement; and

 
2.
all outstanding principal and accrued interest due under the Loan Agreement
shall become immediately due and payable together with all accrued interest and
charges upon first demand being made by the Lender.

 
12. ASSIGNMENT
 
12.1. This Loan Agreement shall be binding and inure to the benefit of the
Borrower and the Lender and their respective successors and assigns, provided,
however, that the Borrower may not assign any of its obligations or rights under
this Loan Agreement without the prior written approval of the Lender.
 
12.2. Lender may grant participation in all or any part of the Loan to any third
person. The Lender may transfer all or a part of its rights or obligations under
this Loan Agreement to any third person.
 
13. DESIGNATED BANKS
 
All payments and settlements under this Loan Agreement shall be effected thought
the Parties’ bank accounts which shall be specified by each Party.


14. FORCE MAJEURE
 
14.1. The Parties shall not be held liable for failure to fulfill obligations
hereof in part or in full if such non-performance is the result of force majeure
circumstances, occurred after execution of the Loan Agreement, which a Party
could neither foresee nor prevent by any reasonable means.
 
14.2.  Force majeure shall mean circumstances beyond reasonable control of the
Parties including actions of state and/or municipal agencies, adoption of laws
of prohibitive character, wars, disturbances, strikes, as well as acts of God
(floods, fires, earthquakes, epidemics, landslides, etc) which result in
impossibility to perform obligations hereunder.
 
14.3.  In case of force majeure preventing any of the Parties hereto from
performance of its obligations hereunder, such Party shall be released from
liability for non-performance of obligations which was the result of force
majeure, provided that such Party shall immediately notify the other Party in
writing on occurrence of force majeure circumstances.
 
14.4. In case force majeure lasts for more than 6 (six) months, any of the
Parties shall be entitled  to terminate the Loan Agreement upon notifying the
other Party with this respect in writing 15 (fifteen) calendar days in advance.
 
14.5.  The disbursements under this Loan Agreement made during the Commitment
Period are subject to acceptance by the Borrower of a force majeure clause, that
is that the Lender is satisfied, at its own discretion, that normal market
conditions prevail in Russian Federation. No further disbursements shall be made
if the Lender reasonably comes to the conclusion that the economic, social and
other conditions in the Russian Federation deteriorate significantly.
 

--------------------------------------------------------------------------------


 
15. APPLICABLE LAW AND ARBITRATION
 
15.1.
Any dispute or claim hereunder between the named Parties shall be resolved by
binding arbitration before the American Arbitration Association in San Diego,
California under the laws of the State of California. This shall be the
exclusive remedy between the Parties, and both parties hereby give up any rights
to trial by jury, court, appeal, or any other judicial mechanism for resolving
disputes.

 
16. MISCELLANEOUS
 
16.1. If any provision hereof is held to be illegal, invalid, or unenforceable
under present or future laws effective during the term thereof, such provision
shall be fully severable, and this Agreement shall be construed and enforced as
if such illegal, invalid, or unenforceable provision had never comprised a part
hereof; and the remaining provisions hereof shall remain in full force and
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance therefrom.
 
16.2. A certificate by any director, secretary or manager of the Lender as to
the amount due from the Borrower hereunder or the amount of any interest, fees
or other sums owing hereunder shall save for manifest error be conclusive
evidence thereof.
 
16.3. All rights of the Lender contained in the Loan Agreement are in addition
to all rights vested or to be vested in the Lender pursuant to the Security
Documents or under the applicable law.
 
16.4.  Any notice or demand to be given under the Loan Agreement shall be in
writing and shall be effective and shall be deemed to have been duly given if
sent by hand or by courier immediately upon delivery, or if sent by prepaid
ordinary mail to the Parties' addresses specified below or such other address of
the Party as may be advised in writing to other Party, at the expiration of 15
(fifteen) Business Days after the date of posting.
 
16.5. Any amendment or supplement hereto shall be effective if made in writing
and duly signed by the authorized representatives of the Parties.
 
16.6.  This Loan Agreement is executed in two original copies in each of the
Russian and English languages; one original copy for each of the Parties. In
case of any inconsistency of conflict the English version language shall
prevail.
 
Lender:
 
Meridian World Trade Co., Inc.
 
By:  Dimitry Alpatov
 
Vice-President
 
Signature
/s/ Dimitry Alpatov

 
Borrower:
 
Innovative Wireless Technologies, Inc.
 
By:  Pavel Alpatov
 
President, CEO, CFO
 
Signature
/s/ Pavel Alpatov

 

--------------------------------------------------------------------------------


 